 Case 2:21-cv-12114-JMV-JBC Document 1 Filed 06/03/21 Page 1 of 9 PageID: 1




 UNITED STATES DISTRICT COURT
 FOR THE DISTRICT OF NEW JERSEY
 ---------------------------------------------------------------------
 MARTIN J. WALSH, Secretary of Labor,                                  :
 United States Department of Labor,
                                                                       :
                                 Plaintiff,                              COMPLAINT
                         v.                                            :
 FULLERTON LANDSCAPES, LLC d/b/a                                         Civil Action No. 2:21-cv-12114
 FULLERTON LANDSCAPE ARCHITECTS; and                                   :
 DOUGLAS B. FULLERTON, individually,
                                                                       :
                                 Defendants.
 --------------------------------------------------------------------- :


       Plaintiff MARTIN J. WALSH, Secretary of Labor, United States Department of Labor (the

“Secretary”), by and through undersigned counsel, brings this action under sections 7 and 11 of

the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201, et. seq. (“the Act” or “the

FLSA”), alleging Defendants violated sections 7, 11(c), 15(a)(2), and 15(a)(5) of the Act, to

recover back wages, liquidated damages, and to enjoin acts and practices which violate the

provisions of the FLSA, and to obtain other appropriate relief.

       Defendants, who operate a company providing a range of landscaping services in design

and construction, have willfully violated the FLSA by failing to pay their employees the applicable

overtime premiums for hours worked in excess of forty each week and by failing to keep accurate

and/or complete time and pay records. From on or about August 24, 2016 through at least August

23, 2019 (the “relevant time period”), Defendants did not pay proper overtime to their employees

who typically and regularly worked between approximately 50 and 70 hours per week and

Defendants did not keep records of all hours worked by employees and wages paid to employees.

Instead, Defendants paid employees impermissibly low overtime rates that were roughly their

regular hourly rate for all hours worked, and in some cases less than their hourly rate. Defendants



                                                   1
 Case 2:21-cv-12114-JMV-JBC Document 1 Filed 06/03/21 Page 2 of 9 PageID: 2




also failed to maintain and produce records reflecting hours worked by employees on a daily and

weekly basis.

                                  JURISDICTION AND VENUE

1.      This Court has subject matter jurisdiction over this action pursuant to section 17 of the

FLSA, 29 U.S.C. § 217, and 28 U.S.C. §§ 1331 and 1345.

2.      In accordance with 28 U.S.C. § 1391(b)(1) and (b) (2), venue is proper in the United States

District Court for the District of New Jersey because a substantial part of the events and/or

omissions giving rise to the claims occurred in this district.

                                   FACTUAL ALLEGATIONS

3.      Plaintiff Martin J. Walsh, Secretary of Labor, United States Department of Labor, is vested

with authority to file suit to restrain violations of the FLSA and recover back wages and liquidated

damages and is the proper plaintiff in this action.

4.      Defendant Fullerton Landscapes, LLC d/b/a/ Fullerton Landscape Architects (“Fullerton

Landscapes”) is a corporation organized under the laws of the state of New Jersey, having its

principal place of business at 52 Main Street, Succasunna, New Jersey 07876, within the

jurisdiction of this Court, where it is engaged in operating a landscaping design and construction

business.

5.      Defendant Fullerton Landscapes has regulated the employment of all persons employed by

it and acted directly and indirectly in the corporation’s interests in relation to its employees, and is

thus an employer of its employees within the meaning of section 3(d) of the Act.

6.      Defendant Douglas B. Fullerton (“Fullerton”) is and was in active control of the

management of Fullerton Landscapes during the relevant time period.




                                                   2
 Case 2:21-cv-12114-JMV-JBC Document 1 Filed 06/03/21 Page 3 of 9 PageID: 3




7.      Upon information and belief, Defendant Fullerton resides in the state of New Jersey, within

the jurisdiction of this Court.

8.      Defendant Fullerton is married to Mayling C. Fullerton, who is a partial owner of Fullerton

Landscapes.

9.      Defendant Fullerton had the authority to hire and terminate employees of Defendant

Fullerton Landscapes during the relevant time period.

10.     Defendant Fullerton hired employees of Defendant Fullerton Landscapes during the

relevant time period.

11.     Defendant Fullerton had the authority to supervise and control employee work schedules

or conditions of employment of Defendant Fullerton Landscapes during the relevant time period.

12.     Defendant Fullerton supervised employees of Defendant Fullerton Landscapes during the

relevant time period.

13.     Defendant Fullerton set the work schedules of employees of Defendant Fullerton

Landscapes during the relevant time period.

14.     Defendant Fullerton had the authority to determine the rate and method of payment of

employees of Defendant Fullerton Landscapes during the relevant time period.

15.     Defendant Fullerton set pay rates of employees of Defendant Fullerton Landscapes during

the relevant time period.

16.     Defendant Fullerton had the authority to maintain employment records of Defendant

Fullerton Landscapes during the relevant time period.

17.     Defendant Fullerton maintained employment records of Defendant Fullerton Landscapes

during the relevant time period.




                                                 3
 Case 2:21-cv-12114-JMV-JBC Document 1 Filed 06/03/21 Page 4 of 9 PageID: 4




18.    Accordingly, Defendant Fullerton regulated the employment of all persons employed by

him and is a person acting directly or indirectly in the interests of Defendant Fullerton Landscapes

in relation to the employees during the relevant time period, and is thus an employer within the

meaning of section 3(d) of the Act.

                     Defendants Are an Enterprise Engaged in Commerce

19.    The business activities of the Defendants, as described herein, are related and performed

through unified operation of common control for a common business purpose and constitute an

enterprise within the meaning of section 3(r) of the Act.

20.    Defendants have employed and are employing employees as laborers, brick and block

masons, and foremen, including those employees listed as Exhibit A, in the activities of an

enterprise engaged in commerce or in the production of goods for commerce, including the

employment of employees who handle, sell, or otherwise work on goods or materials that have

been moved in or produced for commerce by any person, such as masonry tools and materials,

soil, plants, and shrubs.

21.    The enterprise, Defendant Fullerton Landscapes, has an annual gross volume of sales made

or business done in an amount not less than $500,000 at all times relevant to this Complaint.

22.    Therefore, Defendants’ employees are employed in an enterprise engaged in commerce or

in the production of goods for commerce within the meaning of section 3(s)(1)(A) of the Act.

                                       Tolling Agreement

23.    On or about April 23, 2019, Defendants and the Secretary knowingly and voluntarily

entered into a Statute of Limitations Tolling Agreement (“tolling agreement”).

24.    The tolling agreement tolls the applicable statute of limitations beginning on April 23, 2019

through the date the tolling agreement is terminated.



                                                 4
 Case 2:21-cv-12114-JMV-JBC Document 1 Filed 06/03/21 Page 5 of 9 PageID: 5




25.      The Secretary terminated the tolling agreement effective June 2, 2021.

26.      Accordingly, the statute of limitations is tolled from April 23, 2019 through June 2, 2021.

                                     Defendant’s Pay Practices

27.      From on or about August 24, 2016 through at least August 23, 2019, Defendants employed

approximately 32 employees in several job categories, including laborers, brick and block masons,

and foremen.

28.      Defendants paid their non-exempt employees hourly rates ranging from $10.00 to $30.00.

29.      During the relevant time period, Defendants paid their employees for all hours worked by

check.

30.      During the relevant time period, Defendants’ employees typically worked between 50-70

hours in a workweek.

                            Defendants Failed to Pay Proper Overtime

31.      Defendants did not pay employees the required premium of one and one-half times the

employees’ regular rates for hours worked in excess of forty in a workweek.

32.      Defendants paid their employees at either their regular hourly rate of pay or rates just above

or below their regular hourly rate for hours worked in excess of forty hours in a workweek.

33.      For example, in the week ending May 5, 2017, Defendant’s records indicate that an

employee, whose normal rate of pay was $15.00, worked 50.50 hours and was paid $707.47,

making just over $14.00 per hour for all hours worked.

34.      As another example, in the week ending July 6, 2018, Defendants’ records indicate that an

employee, whose regular rate of pay was $26.50 per hour, worked 63.50 hours and was paid

$1619.38, thus earning just over $25.50 per hour for all hours worked.




                                                   5
 Case 2:21-cv-12114-JMV-JBC Document 1 Filed 06/03/21 Page 6 of 9 PageID: 6




35.     As a result of the unlawful practices described herein, Defendants failed to compensate

approximately 32 employees for work performed in workweeks longer than forty hours at a rate

not less than one and one-half times the regular rate at which they were employed.

                 Defendants Failed to Keep Adequate and Complete Records

36.     During the relevant time period, Defendants failed to make, keep, and/or preserve adequate

and accurate records, including employees’ actual total daily and weekly hours worked, overtime

hours worked, and total weekly wages paid as prescribed by the regulations at 29 C.F.R. Part 516.

37.     Defendants were required to make, keep, and preserve records of the persons employed by

them, including, but not limited to, total hours worked each workday and workweek and the total

regular and overtime wages paid each pay period for a period of three years and make them

available for inspection by the Department of Labor upon request. During the relevant time period,

Defendants failed to maintain and preserve basic time records worked on a daily and weekly basis,

as well as an accurate set of payroll records including accurate records of employees’ hours

worked.

38.     Employees recorded their starting and ending work times by completing a worksheet

maintained by Defendants’ foremen, who submitted the worksheets to Defendants on a daily basis.

Defendants failed to maintain and produce the worksheets in response to the Secretary’s request

to inspect.

                               Defendants’ Actions Were Willful

39.     For hours worked in excess of forty hours per week, Defendants claim they purportedly

paid employees using a variable base hourly rate that changed depending on the number of total

hours worked each week.




                                                6
 Case 2:21-cv-12114-JMV-JBC Document 1 Filed 06/03/21 Page 7 of 9 PageID: 7




40.    By paying employees additional compensation for hours worked over 40 in a week,

Defendants were aware that they were required to pay employees more than their regular rates of

pay for hours worked in excess of forty in a workweek.

41.    The variable base hourly rate used by Defendants to compensate employees for hours

worked in excess of forty in a workweek did not comply with the requirements of the FLSA.

42.    Defendants failed to investigate or inquire whether their variable base hourly rate

methodology complied with the FLSA.

43.    Defendant Fullerton stated it was impossible to pay the overtime rate in the landscaping

industry for a worker earning as much as $23.00 per hour.

44.    Defendant Fullerton Landscapes was previously investigated by the New Jersey Division

of Wage and Hour Compliance concerning wage payment issues.

45.    Accordingly, Defendants’ failure to pay overtime and failure to make, keep, and/or

preserve records of overtime hours worked during the relevant time period was willful.

                                 FIRST CAUSE OF ACTION

              Violation of Sections 7(a) and 15(a)(2) of the FLSA, Failure to Pay Overtime

46.    The Secretary incorporates by reference and re-alleges the allegations in paragraphs 1

through 45.

47.    Defendants willfully and repeatedly violated sections 7 and 15(a)(2) of the Act by failing

to pay at least 32 employees for all hours worked in workweeks longer than forty hours without

compensating the employees at a rate not less than one and one-half the regular rate at which they

were employed.

48.    Accordingly, Defendants are liable for unpaid overtime compensation and an equal amount

in liquidated damages pursuant to section 16(c) of the Act or, in the event liquidated damages are



                                                7
 Case 2:21-cv-12114-JMV-JBC Document 1 Filed 06/03/21 Page 8 of 9 PageID: 8




not awarded, unpaid overtime compensation and prejudgment interest on said unpaid overtime

compensation under section 17 of the Act.

                                SECOND CAUSE OF ACTION

              Violation of Sections 11(c) and 15(a)(5) of the FLSA, Recordkeeping

49.    The Secretary incorporates by reference and re-alleges the allegations in paragraphs 1

through 48.

50.    Defendants willfully and repeatedly violated the provisions of sections 11(c) and 15(a)(5)

of the Act, in that Defendants failed to make, keep, and/or preserve adequate and accurate records,

including employees’ actual daily and weekly hours worked, overtime hours worked and total

weekly wages paid, as prescribed by the regulations issued and found at 29 C.F.R. Part 516.

                                    RELIEF REQUESTED

       WHEREFORE, cause having been shown, Plaintiff respectfully requests a judgment

against Defendants providing the following relief:

       (1)      An injunction issued pursuant to section 17 of the Act permanently restraining

Defendants, their officers, agents, employees, and those persons in active concert or participation

with Defendants, from violating the provisions of sections 7, 11(c), 15(a)(2), and 15(a)(5) of the

Act;

       (2)      An order pursuant to section 16(c) of the Act finding Defendants liable for unpaid

overtime compensation found due to Defendants’ employees listed on the attached Exhibit A and

an equal amount of liquidated damages (additional overtime compensation and liquidated damages

may be owed to certain employees presently unknown to Plaintiff for the period covered by this

Complaint); or,




                                                8
 Case 2:21-cv-12114-JMV-JBC Document 1 Filed 06/03/21 Page 9 of 9 PageID: 9




        (3)    In the event liquidated damages are not awarded, for an injunction pursuant to

section 17 of the Act restraining Defendants, their officers, agents, employees, and those persons

in active concert or participation with Defendants, from withholding the amount of unpaid

overtime compensation found due to Defendants’ employees, and prejudgment interest computed

at the underpayment rate established by the Secretary of the Treasury, pursuant to 26 U.S.C. §

6621;

        (4)    An order compelling Defendants to reimburse the Secretary for the costs of this

action; and

        (5)    An order granting such other relief as the Court may deem necessary and

appropriate.

DATED:         June 3, 2021
               New York, New York

                                                 ELENA S. GOLDSTEIN
                                                 Acting Solicitor of Labor

                                                 JEFFREY S. ROGOFF
                                                 Regional Solicitor

                                                 /s ROLANDO N. VALDEZ
                                                 ROLANDO N. VALDEZ
                                                 Senior Trial Attorney

                                                 U.S. Department of Labor
                                                 Office of the Solicitor
                                                 201 Varick Street, Room 983
                                                 New York, NY 10014
                                                 Tel: 646-264-3615
                                                 Valdez.Rolando@dol.gov

                                                 Attorneys for Plaintiff, Secretary of Labor
                                                 Martin J. Walsh




                                                9
